IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


JOHN M. GERA,                                    : No. 109 MM 2021
                                                 :
                     Petitioner                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
BOROUGH OF FRACKVILLE AND                        :
SCHUYLKILL COUNTY DISTRICT                       :
ATTORNEY'S OFFICE,                               :
                                                 :
                     Respondents                 :


                                        ORDER



PER CURIAM

      AND NOW, this 4th day of January, 2022, the Petition for Leave to File a Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.

      Justice Brobson did not participate in the consideration or decision of this matter.